Exhibit 21.1 DESTINATION XL GROUP, INC. Wholly-owned unless otherwise indicated Subsidiary: PlaceofIncorporation: Casual Male Retail Store, LLC (f/k/a Designs CMAL Retail Store Inc.) Delaware Casual Male Direct, LLC (f/k/a Designs CMAL TBD Inc.) Delaware CMRG Apparel Management, Inc. Delaware CMRG Holdco, LLC Delaware CMXL Apparel, LP (a) Delaware CMRG Apparel, LLC (f/k/a Designs Apparel, Inc.) (b) Delaware Casual Male Store, LLC (f/k/a Designs CMAL Store Inc.) Delaware Capture, LLC (c) Virginia Casual Male RBT, LLC Delaware Casual Male RBT (U.K.) LLC (d) Delaware DXL Canada, Inc. (f/k/a Casual Male Canada Inc.) Ontario,Canada Casual Male (EUROPE) LLC Delaware Think Big Products LLC Delaware Canton PL Liquidating Corp. (f/k/a LP Innovations, Inc.) Nevada CMRG Hong Kong Limited Hong Kong (a) A limited partnership in which CMRG Apparel Management, Inc. is a General Partner owning 1% and CMRG Holdco, LLC is a Limited Partner owning 99%. (Both partners are wholly-owned subsidiaries of Destination XL Group, Inc.) (b) 100% owned by CMXL Apparel, LP (a wholly-owned subsidiary of Destination XL Group, Inc.) (c) 100% owned by Casual Male Store, LLC (a wholly-owned subsidiary of Destination XL Group, Inc.) (d) 100% owned by Casual Male RBT, LLC (a wholly-owned subsidiary of Destination XL Group, Inc.)
